Exhibit 99.2 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown.Furthermore, the information contained in the tables that are captioned in part “Loan to-Value Ratios and Combined Loan-to-Value Ratios” and in the columns captioned “Weighted Average LTV/CLTV (%)” are based on the Loan-to-Value Ratios of the first lien Mortgage Loans in the Mortgage Pool and the Combined Loan-to-Value Ratios of the second lien Mortgage Loans in the Mortgage Pool. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 30-Year 6-month LIBOR 16 4,148,260 1.22 259,266 8.274 360.00 582 78.0 2/28 6-month LIBOR 599 90,760,092 26.69 151,519 9.140 359.22 594 81.1 2/38 6-month LIBOR 298 67,926,261 19.98 227,940 8.197 479.94 580 77.2 2/28 6-month LIBOR – 60-month Interest Only 181 42,202,840 12.41 233,165 8.071 359.66 617 83.8 2/28 6-month LIBOR 40/30-Year Balloon 43 10,250,100 3.01 238,374 8.658 359.43 576 73.5 3/27 6-month LIBOR 33 4,292,679 1.26 130,081 8.923 354.71 589 85.6 3/37 6-month LIBOR 12 2,834,058 0.83 236,172 7.809 479.78 575 71.4 3/27 6-month LIBOR – 60-month Interest Only 11 2,516,985 0.74 228,817 7.536 356.46 617 78.7 3/27 6-month LIBOR 40/30-Year Balloon 1 110,956 0.03 110,956 9.800 359.00 545 60.0 3/27 6-month LIBOR 50/30-Year Balloon 3 807,323 0.24 269,108 8.113 360.00 599 90.4 5/25 6-month LIBOR 10 2,145,622 0.63 214,562 7.988 359.81 597 70.2 5/35 6-month LIBOR 9 2,465,700 0.73 273,967 7.412 480.00 589 72.7 5/25 6-month LIBOR – 120-month Interest Only 5 984,750 0.29 196,950 7.619 359.57 634 70.8 10-Year Fixed 4 394,849 0.12 98,712 9.022 120.00 616 63.2 10-Year Fixed – Second Lien 2 26,160 0.01 13,080 11.599 102.09 672 67.5 15-Year Fixed 23 1,844,037 0.54 80,176 9.228 173.10 607 64.1 15-Year Fixed – Second Lien 9 259,095 0.08 28,788 12.057 167.90 613 83.0 15-Year Fixed – Credit Comeback 5 551,467 0.16 110,293 9.500 143.06 577 63.5 20-Year Fixed 16 2,531,564 0.74 158,223 7.544 239.89 606 63.8 20-Year Fixed – Second Lien 14 559,772 0.16 39,984 11.525 232.06 601 76.4 25-Year Fixed 2 457,900 0.13 228,950 7.801 300.00 610 64.2 30-Year Fixed 402 68,389,114 20.11 170,122 7.998 359.00 595 72.9 30-Year Fixed – Second Lien 1 41,947 0.01 41,947 12.625 355.00 644 99.9 30-Year Fixed – Credit Comeback 12 1,815,461 0.53 151,288 9.015 358.83 601 73.8 40-Year Fixed 96 20,482,424 6.02 213,359 7.847 479.59 584 71.8 40-Year Fixed – Credit Comeback 2 545,500 0.16 272,750 8.529 480.00 539 83.6 30-Year Fixed – 60-month Interest Only 14 2,515,050 0.74 179,646 7.899 358.37 638 78.7 30/15-Year Fixed Balloon – Second Lien 115 5,117,187 1.51 44,497 11.574 175.47 643 94.3 40/30-Year Fixed Balloon 14 3,021,566 0.89 215,826 7.963 359.78 598 70.9 Total 1,952 339,998,717 100.00 1 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) ARM 360 902 158,219,607 46.54 175,410 8.740 359.22 599 81.1 ARM 480 319 73,226,019 21.54 229,549 8.155 479.93 581 76.8 Fixed 120 6 421,009 0.12 70,168 9.182 118.89 620 63.5 Fixed 180 152 7,771,785 2.29 51,130 10.887 172.35 629 84.6 Fixed 240 30 3,091,335 0.91 103,045 8.265 238.47 605 66.1 Fixed 300 2 457,900 0.13 228,950 7.801 300.00 610 64.2 Fixed 360 443 75,783,137 22.29 171,068 8.020 359.01 596 73.1 Fixed 480 98 21,027,924 6.18 214,571 7.865 479.60 583 72.1 Total 1,952 339,998,717 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 0.01 - 25,000.00 47 831,870 0.24 17,699 12.252 173.11 600 78.6 25,000.01 - 50,000.00 61 2,345,966 0.69 38,458 11.624 219.14 615 87.0 50,000.01 - 75,000.00 188 11,769,517 3.46 62,604 10.735 313.92 603 82.8 75,000.01 - 100,000.00 212 18,468,785 5.43 87,117 9.553 355.20 597 79.4 100,000.01 - 150,000.00 423 52,977,814 15.58 125,243 8.948 374.10 595 79.2 150,000.01 - 200,000.00 346 60,534,896 17.80 174,956 8.412 389.58 594 77.9 200,000.01 - 250,000.00 266 59,627,870 17.54 224,165 8.253 391.56 593 78.0 250,000.01 - 300,000.00 161 44,288,205 13.03 275,082 8.022 396.02 597 77.6 300,000.01 - 350,000.00 131 42,580,408 12.52 325,041 7.880 406.59 592 76.0 350,000.01 - 400,000.00 74 27,914,271 8.21 377,220 7.855 406.59 597 74.6 400,000.01 - 450,000.00 33 13,576,314 3.99 411,403 7.739 407.27 592 78.1 450,000.01 - 500,000.00 7 3,382,800 0.99 483,257 7.681 411.54 570 65.3 500,000.01 - 550,000.00 1 540,000 0.16 540,000 6.750 480.00 643 74.0 550,000.01 - 600,000.00 2 1,160,000 0.34 580,000 8.990 422.07 511 75.4 Total 1,952 339,998,717 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Alabama 23 2,564,744 0.75 111,511 9.449 370.16 582 84.3 Alaska 11 1,836,590 0.54 166,963 8.218 386.96 595 81.3 Arizona 71 11,583,773 3.41 163,152 8.562 382.39 602 79.8 Arkansas 8 1,007,026 0.30 125,878 8.716 350.12 595 82.9 California 297 76,860,301 22.61 258,789 7.745 407.66 590 71.6 Colorado 30 5,218,711 1.53 173,957 8.701 382.16 618 85.8 Connecticut 29 5,762,040 1.69 198,691 8.526 388.50 596 74.3 Delaware 4 487,247 0.14 121,812 8.521 427.62 594 90.9 District of Columbia 7 1,885,164 0.55 269,309 8.327 397.09 603 55.6 Florida 179 31,577,630 9.29 176,411 8.466 393.72 600 76.2 Georgia 109 16,153,528 4.75 148,198 8.963 370.34 602 84.9 Hawaii 15 5,289,175 1.56 352,612 8.095 430.16 582 74.4 Idaho 13 2,037,204 0.60 156,708 8.711 359.82 611 84.4 Illinois 60 8,438,999 2.48 140,650 9.205 370.29 604 84.1 Indiana 27 2,220,133 0.65 82,227 10.444 340.74 594 87.8 Iowa 8 866,452 0.25 108,307 9.974 345.48 610 90.8 Kansas 11 1,099,281 0.32 99,935 9.654 384.81 583 87.8 Kentucky 14 1,535,542 0.45 109,682 10.150 358.81 582 88.5 Louisiana 20 2,717,871 0.80 135,894 9.067 353.89 606 84.0 Maine 8 1,065,500 0.31 133,188 7.845 390.13 608 68.3 Maryland 66 13,726,323 4.04 207,975 8.003 384.42 584 76.7 Massachusetts 46 9,104,984 2.68 197,934 8.494 372.14 597 73.7 Michigan 50 5,222,415 1.54 104,448 9.570 370.83 596 83.6 Minnesota 23 3,328,009 0.98 144,696 9.015 374.30 599 86.4 Mississippi 24 2,871,772 0.84 119,657 8.946 360.46 598 86.3 Missouri 49 5,645,857 1.66 115,222 9.334 367.61 606 85.7 Montana 5 619,640 0.18 123,928 9.785 389.28 632 83.1 Nebraska 3 251,900 0.07 83,967 9.319 360.00 681 84.3 Nevada 26 5,154,895 1.52 198,265 8.169 394.23 602 83.8 New Hampshire 12 2,219,869 0.65 184,989 8.113 407.73 569 81.8 New Jersey 78 17,385,139 5.11 222,886 8.361 390.18 599 76.1 New Mexico 17 2,460,404 0.72 144,730 8.419 391.99 587 76.8 New York 81 18,647,481 5.48 230,216 7.861 394.12 581 70.6 North Carolina 46 6,283,970 1.85 136,608 9.652 379.03 587 83.7 North Dakota 3 373,606 0.11 124,535 9.875 357.76 567 90.1 Ohio 34 2,737,932 0.81 80,527 10.669 353.82 578 88.8 Oklahoma 13 1,139,653 0.34 87,666 9.279 378.22 604 88.9 Oregon 36 6,383,363 1.88 177,316 8.202 391.54 594 81.3 Pennsylvania 46 5,125,521 1.51 111,424 9.266 367.40 606 81.6 Rhode Island 3 415,511 0.12 138,504 8.629 360.00 580 58.3 South Carolina 25 2,953,569 0.87 118,143 9.951 381.29 580 85.2 South Dakota 2 204,135 0.06 102,068 9.730 360.00 633 78.4 Tennessee 32 3,543,467 1.04 110,733 8.961 367.64 599 86.0 Texas 120 14,120,880 4.15 117,674 8.916 347.38 587 78.4 Utah 22 3,950,959 1.16 179,589 8.277 372.73 603 80.2 Vermont 10 1,663,000 0.49 166,300 7.927 366.54 588 80.7 Virginia 56 9,910,930 2.91 176,981 8.283 376.22 601 80.8 Washington 58 11,707,407 3.44 201,852 8.309 393.91 596 81.7 West Virginia 6 583,397 0.17 97,233 9.007 358.31 596 91.2 Wisconsin 15 1,877,797 0.55 125,186 9.300 382.85 591 84.4 Wyoming 1 178,020 0.05 178,020 6.625 480.00 574 90.0 Total 1,952 339,998,717 100.00 3 Loan-to-Value Ratios and Combined Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios and Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 50.00 or Less 115 18,320,081 5.39 159,305 7.931 383.11 581 40.4 50.01 - 55.00 61 12,450,245 3.66 204,102 7.555 390.00 576 52.8 55.01 - 60.00 63 13,210,856 3.89 209,696 7.799 409.04 570 57.8 60.01 - 65.00 108 21,326,495 6.27 197,468 7.789 397.12 581 63.4 65.01 - 70.00 139 26,868,750 7.90 193,300 7.952 387.86 581 68.4 70.01 - 75.00 170 34,202,107 10.06 201,189 7.957 395.68 585 73.7 75.01 - 80.00 326 58,583,890 17.23 179,705 8.344 384.35 598 79.2 80.01 - 85.00 223 40,601,659 11.94 182,070 8.533 396.29 598 84.4 85.01 - 90.00 433 76,438,298 22.48 176,532 8.894 389.05 602 89.5 90.01 - 95.00 174 26,677,690 7.85 153,320 9.106 372.18 609 94.6 95.01 - 100.00 140 11,318,643 3.33 80,847 10.463 314.51 634 99.8 Total 1,952 339,998,717 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 50.00 or Less 112 17,918,581 5.27 159,987 7.926 383.63 579 40.2 50.01 - 55.00 62 12,525,245 3.68 202,020 7.577 389.82 575 52.8 55.01 - 60.00 60 12,635,856 3.72 210,598 7.774 407.72 572 57.9 60.01 - 65.00 106 21,046,195 6.19 198,549 7.767 395.91 581 63.4 65.01 - 70.00 139 26,905,827 7.91 193,567 7.964 389.82 581 68.3 70.01 - 75.00 168 33,512,107 9.86 199,477 7.999 394.24 585 73.5 75.01 - 80.00 267 49,808,886 14.65 186,550 8.272 389.01 590 79.0 80.01 - 85.00 221 40,143,927 11.81 181,647 8.525 396.70 598 84.2 85.01 - 90.00 436 76,561,486 22.52 175,600 8.914 388.99 602 89.4 90.01 - 95.00 179 27,563,349 8.11 153,985 9.077 372.48 608 94.2 95.01 - 100.00 202 21,377,257 6.29 105,828 9.493 338.86 637 90.3 Total 1,952 339,998,717 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table for first lien Mortgage Loans reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” for first lien Mortgage Loans under “The Mortgage Pool—Loan-to-Value Ratio/Combined Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 4.501 - 5.000 2 332,000 0.10 166,000 4.833 400.48 588 63.5 5.001 - 5.500 2 712,000 0.21 356,000 5.292 480.00 576 66.1 5.501 - 6.000 17 5,063,111 1.49 297,830 5.889 438.95 606 71.0 6.001 - 6.500 60 16,282,206 4.79 271,370 6.364 405.38 603 69.7 6.501 - 7.000 151 34,623,870 10.18 229,297 6.820 391.37 607 71.5 7.001 - 7.500 210 45,932,599 13.51 218,727 7.342 388.19 594 70.8 7.501 - 8.000 256 53,862,974 15.84 210,402 7.799 393.80 595 76.4 8.001 - 8.500 197 38,674,052 11.37 196,315 8.343 393.10 597 78.6 8.501 - 9.000 212 39,548,472 11.63 186,549 8.789 392.40 591 80.6 9.001 - 9.500 165 28,755,855 8.46 174,278 9.289 392.75 587 81.0 9.501 - 10.000 199 29,633,198 8.72 148,911 9.789 385.76 583 83.5 10.001 - 10.500 137 18,789,220 5.53 137,148 10.277 382.74 581 85.2 10.501 - 11.000 121 12,685,992 3.73 104,843 10.788 344.62 598 86.7 11.001 - 11.500 61 4,567,709 1.34 74,880 11.314 313.93 603 85.5 11.501 - 12.000 58 4,529,767 1.33 78,099 11.793 307.65 605 86.2 12.001 - 12.500 50 3,434,120 1.01 68,682 12.229 312.05 600 89.5 12.501 - 13.000 27 1,367,809 0.40 50,660 12.709 277.24 613 88.0 13.001 - 13.500 14 615,105 0.18 43,936 13.280 277.88 583 70.8 13.501 - 14.000 6 322,108 0.09 53,685 13.811 320.41 602 89.9 Greater than 14.000 7 266,547 0.08 38,078 14.929 309.58 602 83.0 Total 1,952 339,998,717 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Single Family Residence 1,511 258,268,807 75.96 170,926 8.424 387.24 593 77.5 Planned Unit Development 249 47,062,457 13.84 189,006 8.492 377.01 600 81.2 Low-Rise Condominium 127 20,397,167 6.00 160,608 8.725 394.37 601 80.3 Two Family Home 51 10,372,684 3.05 203,386 8.080 397.37 586 65.6 Three Family Home 9 2,597,386 0.76 288,598 8.951 419.68 577 71.1 Four Family Home 2 759,000 0.22 379,500 8.931 434.47 593 70.5 High-Rise Condominium 3 541,217 0.16 180,406 6.669 359.81 636 77.4 Total 1,952 339,998,717 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Refinance – Cash Out 1,284 251,090,758 73.85 195,554 8.207 392.67 592 75.3 Purchase 382 45,805,310 13.47 119,909 9.785 372.33 610 88.3 Refinance – Rate/Term 286 43,102,649 12.68 150,709 8.393 368.54 594 80.7 Total 1,952 339,998,717 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Owner Occupied 1,789 316,619,435 93.12 176,981 8.371 387.59 591 77.8 Investment Property 126 17,392,238 5.12 138,034 9.387 379.86 637 77.2 Second Home 37 5,987,044 1.76 161,812 9.523 368.97 628 79.6 Total 1,952 339,998,717 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 1 – 120 14 804,326 0.24 57,452 9.616 107.66 601 66.2 121 – 180 144 7,388,469 2.17 51,309 10.928 176.35 631 85.4 181 – 300 38 3,940,386 1.16 103,694 8.660 249.56 602 66.7 301 – 360 1,339 233,611,593 68.71 174,467 8.500 359.29 598 78.5 Greater than 360 417 94,253,943 27.72 226,029 8.090 479.86 581 75.8 Total 1,952 339,998,717 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) Full Documentation 1,349 222,380,119 65.41 164,848 8.325 386.34 590 80.1 Stated Income 603 117,618,598 34.59 195,056 8.668 387.87 602 73.3 Total 1,952 339,998,717 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 781 – 800 2 433,500 0.13 216,750 7.756 438.89 790 77.1 761 – 780 2 133,118 0.04 66,559 11.674 295.14 764 84.4 741 – 760 5 660,328 0.19 132,066 8.943 331.11 746 75.3 721 – 740 13 2,250,268 0.66 173,098 9.368 363.16 730 83.0 701 – 720 23 3,548,682 1.04 154,291 8.304 380.26 709 86.3 681 – 700 45 6,715,024 1.98 149,223 8.155 361.33 690 80.3 661 – 680 89 14,412,992 4.24 161,944 8.347 364.00 669 82.3 641 – 660 171 26,838,535 7.89 156,950 8.333 366.56 650 81.3 621 – 640 219 36,943,815 10.87 168,693 8.276 375.48 630 80.3 601 – 620 302 52,454,381 15.43 173,690 8.409 380.55 610 81.2 581 – 600 323 61,407,681 18.06 190,117 8.326 383.84 590 78.7 561 – 580 272 49,599,358 14.59 182,351 8.348 397.45 571 77.4 541 – 560 223 40,524,687 11.92 181,725 8.660 406.52 551 74.2 521 – 540 167 28,214,600 8.30 168,950 8.743 405.28 531 70.0 501 – 520 94 15,685,242 4.61 166,864 8.886 402.94 512 67.2 500 or Less 2 176,506 0.05 88,253 8.816 358.10 500 71.3 Total 1,952 339,998,717 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) A 1,498 255,617,073 75.18 170,639 8.494 383.94 602 80.4 A- 149 29,110,957 8.56 195,376 8.162 389.67 580 75.2 B 178 31,681,020 9.32 177,983 8.226 398.47 572 69.6 C 94 17,979,686 5.29 191,273 8.503 393.17 562 63.9 C- 15 2,714,589 0.80 180,973 8.431 408.37 567 64.1 D 18 2,895,391 0.85 160,855 8.868 431.26 546 60.1 Total 1,952 339,998,717 100.00 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 0 713 110,814,378 32.59 155,420 8.801 376.06 597 78.3 12 104 23,222,467 6.83 223,293 8.224 390.77 590 73.8 24 842 157,087,630 46.20 186,565 8.387 398.45 591 79.6 30 1 204,250 0.06 204,250 8.990 346.00 645 95.0 36 292 48,669,992 14.31 166,678 7.914 372.39 600 72.6 Total 1,952 339,998,717 100.00 Months to Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average LTV/ CLTV (%) 0
